“JS 45 (5/97) - (Revised VERFECINAGIS(2010046-GAO Document 20-1 Filed 02/14/20 Page 1 of 2
Criminal Case Cover Sheet U.S. District Court - District of Massachusetts

Place of Offense: Category No. I Investigating Agency USPIS

City Boston, Somerville Related Case Information:

 

 

 

County Suffolk, Middlesex Superseding Ind./ Inf. Case No.
Same Defendant x New Defendant
Magistrate Judge Case Number 19-mj-7304-JCB
Search Warrant Case Number 19-mj-7057-JCB, 19-mj-7303-JCB

 

R 20/R 40 from District of

 

Defendant Information:

 

 

 

 

 

Defendant Name Aaron Smith Juvenile: [| Yes No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes No
Alias Name
Address (City & State) Boston, MA
Birth date (Yr only): Tage SSN (last4#): 7556 Sex M Race: W Nationality: US
Defense Counsel if known: Ivan Mercado Address 1330 Beacon Street
Bar Number Suite 300

 

 

U.S. Attorney Information: Brookline, MA 02446

AUSA James E. Arnold Bar Number if applicable

 

 

 

Interpreter: [| Yes No List language and/or dialect:
Victims: [_ ]Yes [Y]No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [ ] Yes [ | No
Matter to be SEALED: [] Yes No

[ ]Warrant Requested [ | Regular Process In Custody

Location Status:

Arrest Date

 

 

 

 

 

 

[ ¥ Already in Federal Custody as of September 20,2019 — j, ~~ _ Wyatt

[ ] Already in State Custody at [_ ]Serving Sentence [Awaiting Trial
[Jon Pretrial Release: Ordered by: on

Charging Document: [| Complaint Information [ | Indictment

Total # of Counts: [| Petty —_—— LJ Misdemeanor —————— Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date; 92/14/2020 Signature of AUSA: Se = Lo.
(
S
Case 1:20-cr-10046-GAO Document 20-1 Filed 02/14/20

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

District Court Case Number (To be filled in by deputy clerk):

Page 2 of 2

 

Name of Defendant Aaron Smith

 

Index Key/Code

24 USC 846, 841(a)(1) and (b)(1)(Awiil)
Set 1

U.S.C. Citations
Description of Offense Charged

Conspiracy to distribute and possese with infant to disinibute 509 grams or more of a motture and subsiance containing mothamphetz

Count Numbers

 

21 USC 841(b)(1)(B)(viii)

Possession with intent to distribute $0 grams or more of a mixture and sudstance containing methamphetamine

 

Set 2
21 USC 853

Set 3

Drug Forfeiture Allegation

 

Set 4

 

Set 5

 

Set 6

 

Set 7

 

Set 8

 

Set 9

 

Set 10

 

Set 11

 

Set 12

 

Set 13

 

Set 14

 

Set 15

 

ADDITIONAL INFORMATION:

 

 

 

 

er js-45-MA201 1 .wpd - 3/25/2011
